10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 2:21-mj-00461-EJY Document 13 Filed 06/11/21 Page 1 of 1

 

——— FILED ——___ RECEIVED
ENTERED ——— SERVED ON
COUNSEL/PARTIES OF REGORD

UNITED STATES DISTRICT CDURT +1 202

 

 

 

 

 

 

 

 

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case No] 2:21-mj‘beited BNC COURT
BY: __ DEPUTY
Plaintiff, Order Directing Probation to Prepare
a Criminal History Report
v. [Proposed]
CESAR OSVALDO FLORES-PADILLA,

aka “Cesar Osvaldo Flores Padilla,”
aka “Cesar Flores,”

Defendant.

 

 

Based on the stipulation of counsel, good cause appearing, and the best interest of
justice being served:

IT IS HEREBY ORDERED that the U.S. Probation Office is directed to prepare a
report detailing the defendant’s criminal history.

DATED this [ | day of June, 2021.

 

HONORABLE CAM FERENBACH
UNITED STATES MAGISTRATE JUDGE

 
